


FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT


THIS FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT, dated as of
October 23, 2015 (this “Agreement”), is entered into among Ruby Tuesday, Inc., a
Georgia corporation (the “Borrower”), the Guarantors, the Lenders party hereto
and Bank of America, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of December 3,
2013 (as amended by that certain First Amendment to Revolving Credit Agreement
and Waiver dated as of January 10, 2014, that certain Second Amendment to
Revolving Credit Agreement and Waiver dated as of February 7, 2014, that certain
Third Amendment to Revolving Credit Agreement dated as of August 5, 2014, that
certain Fourth Amendment to Revolving Credit Agreement dated as of June 29,
2015, and as further amended or modified from time to time, the “Credit
Agreement”);


WHEREAS, the Borrower has informed the Administrative Agent that the Borrower
intends to explore the opportunity to Dispose of certain and specific restaurant
locations and related assets and concepts through (a) the sale and/or closure of
specific store units identified in Exhibit A attached hereto, and (b) the sale
of the royalty streams from the store units identified in Exhibit B attached
hereto and up to five (5) additional store units approved by the Administrative
Agent (such approval not to be unreasonably withheld, conditioned or delayed)
(collectively with the store units identified on Exhibit B attached hereto, the
“Store Units”), and specific intellectual property and franchise rights owned by
the Borrower and used for the organizing, owning, and funding the establishment
and operation of the Store Units (each and all of the potential transactions
individually and collectively, the “Specified Disposition”); and


WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement and provide the consent set forth in Section 2 below, and the Required
Lenders are willing to amend the Credit Agreement and provide the consent as set
forth below, subject to the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Incorporation of Recitals.  The recitals to this Agreement are incorporated
fully and made a part of this Agreement.


2. Consent.  Subject to the other terms and conditions of this Agreement, the
Lenders hereby consent to the Specified Disposition notwithstanding the
requirements set forth in Section 8.5 of the Credit Agreement and agree that no
prepayment pursuant to Section 2.10(b)(ii) of the Credit Agreement with any Net
Cash Proceeds received in connection with the Specified Disposition shall be
required; provided, that, (a) no Default or Event of Default shall have occurred
and be continuing before or immediately after giving effect to the Specified
Disposition, and (b) the Borrower shall be in compliance on a Pro Forma Basis
with the financial covenants contained in Article VII of the Credit Agreement
after giving effect to the Specified Disposition.  The above consent and
agreement shall not modify or affect the Loan Parties’ obligations to comply
fully with the terms of Section 2.10(b)(ii) of the
 
 

--------------------------------------------------------------------------------

 
Credit Agreement, Section 8.5 of the Credit Agreement or any other duty, term,
condition or covenant contained in the Credit Agreement or any other Loan
Document in the future.  The consent and agreement set forth in this Section 2
is limited solely to the Specified Disposition, and nothing contained in this
Agreement shall be deemed to constitute a waiver of Section 2.10(b)(ii) of the
Credit Agreement or Section 8.5 of the Credit Agreement in the future, or any
other rights or remedies the Administrative Agent or any Lender may have under
the Credit Agreement or any other Loan Documents or under applicable law.


The Lenders hereby confirm and agree that the Administrative Agent is authorized
to release any Lien on any Collateral granted to or held by the Administrative
Agent under any Loan Document that is sold or otherwise Disposed of in
connection with the Specified Disposition.


3. Amendment.  Clause (ii) of the definition of “Adjusted Total Debt” in Section
1.1 of the Credit Agreement is hereby amended to read as follows:


(ii) to the extent not included in clause (i), the present value of all lease
obligations arising under operating leases of Borrower and its Subsidiaries as
determined in accordance with GAAP (provided, that, notwithstanding anything to
the contrary contained herein, such lease obligations shall not include payments
conditioned upon the exercise of a renewal option of any rental or operating
lease that would be payable by the Borrower or any of its Subsidiaries only to
the extent such lease was renewed beyond the completion of the current term of
such lease), applying a discount rate of ten percent (10%).


4. Reaffirmation.  Each of the Loan Parties acknowledges and reaffirms (a) that
it is bound by all of the terms of the Credit Agreement and the other Loan
Documents to which it is a party and (b) that it is responsible for the
observance and full performance of all Obligations, including without
limitation, the repayment of the Loans and reimbursement of any drawings on a
Letter of Credit.  Without limiting the generality of the preceding sentence,
each of the Guarantors restates and reaffirms that it guarantees the prompt
payment when due of all Obligations, in accordance with, and pursuant to the
terms of the Credit Agreement.  Furthermore, the Loan Parties acknowledge and
confirm (i) that the Administrative Agent and the Lenders have performed fully
all of their respective obligations under the Credit Agreement and the other
Loan Documents and (ii) by entering into this Agreement, the Lenders do not
waive or release any term or condition of the Credit Agreement or any of the
other Loan Documents or any of their rights or remedies under such Loan
Documents or applicable law or any of the obligations of the Loan Parties
thereunder.


5. Conditions Precedent.  This Agreement shall be effective upon the receipt by
the Administrative Agent of counterparts of this Agreement, duly executed by the
Borrower, the Guarantors, the Administrative Agent and the Required Lenders.


6.           Miscellaneous.


(a)           The Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.


(b)           Each Loan Party hereby represents and warrants as follows:


(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Agreement.
 

--------------------------------------------------------------------------------

2

(ii)           This Agreement has been duly executed and delivered by each Loan
Party and constitutes the legal, valid and binding obligations of each Loan
Party, enforceable in accordance with its terms, except as such enforceability
may be subject to (A) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Agreement.


(c)           Each Loan Party represents and warrants to the Lenders that (i)
the representations and warranties set forth in Article V of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (before and after giving effect to this Agreement) as of the date
hereof with the same effect as if made on and as of the date hereof, except to
the extent such representations and warranties expressly relate to an earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.


(d)           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF) OF THE STATE OF GEORGIA.




[remainder of page intentionally left blank]




--------------------------------------------------------------------------------

3

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:                                                             RUBY
TUESDAY, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Chief Legal Officer and Secretary


GUARANTORS:                                                         RTBD, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT FINANCE, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RUBY TUESDAY GC CARDS, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT TAMPA FRANCHISE, L.P.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT ORLANDO FRANCHISE, L.P.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT SOUTH FLORIDA FRANCHISE, L.P.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT NEW YORK FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary

--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.
                   RT SOUTHWEST FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT MICHIANA FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT FRANCHISE ACQUISITION, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT KENTUCKY RESTAURANT HOLDINGS, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT FLORIDA EQUITY, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RTGC, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT DETROIT FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT MICHIGAN FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary
 

--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.

                   RT WEST PALM BEACH FRANCHISE, L.P.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT NEW ENGLAND FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT LONG ISLAND FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RUBY TUESDAY, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT LAS VEGAS FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT MINNEAPOLIS FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:           Rhonda Parish
Title:           Vice President and Secretary


RT INDIANAPOLIS FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT DENVER FRANCHISE, L.P.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.
 
RT OMAHA FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT KCMO FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT PORTLAND FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT ST. LOUIS FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT WESTERN MISSOURI FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT AIRPORT, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT LOUISVILLE FRANCHISE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT MCGHEE-TYSON, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary
 

--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.

RT ONE PERCENT HOLDINGS, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT ONE PERCENT HOLDINGS, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT MINNEAPOLIS HOLDINGS, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT OMAHA HOLDINGS, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT DENVER, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT LOUISVILLE, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT ORLANDO, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT SOUTH FLORIDA, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.

RT TAMPA, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT WEST PALM BEACH, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT NEW HAMPSHIRE RESTAURANT HOLDINGS, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT RESTAURANT SERVICES, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RTTA, LP


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT DISTRIBUTING, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT O’TOOLE, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT SMITH, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.


RT MILLINGTON, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


4721 RT OF PENNSYLVANIA, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RTTT, LLC


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RTT TEXAS, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT JONESBORO CLUB


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RUBY TUESDAY OF RUSSELLVILLE, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RUBY TUESDAY OF CONWAY, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary


RT KCMO KANSAS, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.
 
RUBY TUESDAY OF BRYANT, INC.


By      /s/ Rhonda
Parish                                                           
Name:         Rhonda Parish
Title:           Vice President and Secretary




--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.

ADMINISTRATIVE AGENT:                                    BANK OF AMERICA, N.A.,
as Administrative Agent




By      /s/ Erik M.
Truette                                                           
Name: Erik M. Truette
Title:   Vice President




--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.

LENDERS:                                                                   BANK
OF AMERICA, N.A.,
as a Lender and an Issuing Bank




By      /s/ Anthony Luppino                                                
Name: Anthony Luppino
Title:    Vice President





--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By       /s/ Darcy
McLaren                                                           
Name: Darcy McLaren
Title:   Director






--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.

REGIONS BANK,
as a Lender




By       /s/ Jay Sim                                                
Name: Jay Sim
Title:  Vice President




--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND CONSENT
RUBY TUESDAY, INC.

Exhibit A


HOUSE CODE
NAME
ADDRESS
CITY
STATE
ZIP
6307
Bridge Street Town Centre
335 THE BRIDGE ST #127
HUNTSVILLE
AL
35806
6310
Pentagon Row
1101 S JOYCE ST SUITE B#5
ARLINGTON
VA
22202
6317
Park West Village
3305 VILLAGE MARKET PLACE
MORRISVILLE
NC
27560
6320
Coconut Creek
4425 LYONS ROAD SUITE #106
COCONUT CREEK
FL
33073
6321
Downtown
7 WEST FLAGLER STREET
MIAMI
FL
33130
6322
East Lauderdale
1535 N. FEDERAL HIGHWAY
FT. LAUDERDALE
FL
33304
6323
Midtown
3201 N. MIAMI AVE, SUITE 100
MIAMI
FL
33127
6324
North Miami Beach
14831 BISCAYNE BLVD.
NORTH MIAMI BEACH
FL
33181
6325
Phillips Crossings
8031 TURKEY LAKE ROAD, SUITE 100
ORLANDO
FL
32819
6326
Winter Park Village
510 N. ORLANDO AVE, SUITE 100
WINTER PARK
FL
32789
6330
CHAPEL HILL
140 W FRANKLIN STREET
CHAPEL HILL
NC
27516
6331
Brier Creek
8521 BRIER CREEK PKY #101
RALEIGH
NC
27617
6332
U Square at The Loop
237 CALHOUN ST.
CINCINNATI
OH
45219
6334
Rookwood Exchange
3831 EDWARDS RD, SUITE 100
NORWOOD
OH
45209
6339
The Corner
1824 N. WESTSHORE BLVD.
TAMPA
FL
33607
6347
Seventh Street
726 7TH STREET NW
WASHINGTON
DC
20001
6354
Tyrone Mall
2468 TYRONE BLVD N
ST. PETERSBURG
FL
33710
6358
Daytona Beach
1802 W INTERNATIONAL SPEEDWAY BLVD
DAYTONA BEACH
FL
32114
6360
Colonial Town Park
1130 TOWNPARK AVE. STE 1122
LAKE MARY
FL
32746


 
 

--------------------------------------------------------------------------------


Exhibit B




HOUSE CODE
ADDRESS
CITY
STATE
ZIP
6411
801 SOUTH UNIVERSITY DRIVE
PLANTATION
FL
33324
6412
601 SW 145TH TERRACE
PEMBROKE PINES
FL
33027
6413
9005 SW 72ND PLACE
MIAMI
FL
33156
6414
12516 SW 88TH STREET
MIAMI
FL
33186
6416
8484 NW 36TH STREET
DORAL
FL
33166
6418
20642 STATE ROAD 7 UNIT 1
BOCA RATON
FL
33498
6415
233 HOUSTON STREET
COLLEGE STATION
TX
77843
6417
1306 STANFORD DRIVE
CORAL GABLES
FL
33124





--------------------------------------------------------------------------------

